Atkinson, Presiding Justice.
This case was previously before this court. Chambers v. Chambers, 206 Ga. 796 (58 S. E. 2d, 814). It was there held: “A person who is non compos mentis, though not legally adjudged to be an insane person, is incapable of being legally served with a petition for divorce.” When subsequently tried in the lower court, the sole question for determination was whether Mrs. Chambers was sane or insane at the time she was served with the petition for divorce. There was ample evidence to sustain the jury’s verdict finding her insane when served, and accordingly the trial judge did not err in overruling the motion for new trial based upon the general grounds.

Judgment affirmed.


All the Justices concur.